Citation Nr: 1751125	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-18 425		DATE


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of appendectomy, painful scar.


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1966 to July 1977.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in April 2016.  This case was previously before the Board in August 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified at the April 2016 hearing that he experiences recurring infection and loss of appetite associated with his service-connected appendectomy scar.  In the prior remand, the Board ordered a new VA examination and directed the examiner to consider these statements.  However, the examiner did not address this evidence, stating only that the Veteran did not report these symptoms at the examination.  

Therefore, a remand is required to obtain a new examination addressing this deficiency.  

On remand, the RO should also attempt to obtain the private medical records the Veteran referenced during the hearing that pertain to treatment for the above-mentioned symptoms.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private treatment that he may have had for his appendectomy scar and associated symptoms of loss of appetite and recurrent infection.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  

2.  Then, schedule the Veteran for an examination with an appropriate clinician to determine the nature and current severity of the Veteran's service-connected appendectomy residuals.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner must address the Veteran's lay statements regarding symptoms related to his appendectomy scar, including loss of appetite and recurrent infection.  

All opinions must be accompanied by a clear rationale.  

3.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	Disabled American Veterans

